                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 1 of 21 Page ID #:135



                                          1 Jed P. White, State Bar No. 232339
                                              jed.white@bclplaw.com
                                          2 BRYAN CAVE LEIGHTON PAISNER LLP

                                          3 120 Broadway, Suite 300
                                            Santa Monica, California 90401-2386
                                          4 Telephone: (310) 576-2100
                                            Facsimile: (310) 576-2200
                                          5
                                              Attorneys for Plaintiff Harland Clarke Corp.
                                          6

                                          7

                                          8
                                                                   UNITED STATES DISTRICT COURT
                                          9
                                                                 CENTRAL DISTRICT OF CALIFORNIA
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                                              SOUTHERN DIVISION
                                         11
      120 Broadway, Suite 300




                                         12 HARLAND CLARKE CORP.,                       Case No.: SA CV 20-01175-
                                                                                        DOC(ADSx)
                                         13                      Plaintiff,
                                                                                        [Discovery Document: Referred to
                                         14         v.                                  Magistrate Judge Autumn D. Spaeth].
                                         15
                                              PACIFIC PREMIER BANK,                     STIPULATED PROTECTIVE
                                         16                                             ORDER
                                                                 Defendant.
                                         17
                                         18
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                         26
                                         27

                                         28

                                                                                                         STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 2 of 21 Page ID #:136



                                          1 I.    PURPOSES AND LIMITATIONS
                                          2
                                                  A.    Discovery in this action is likely to involve production of confidential,
                                          3

                                          4       proprietary, or private information for which special protection from public

                                          5       disclosure and from use for any purpose other than prosecuting this litigation
                                          6
                                                  may be warranted. Accordingly, the parties hereby stipulate to and petition
                                          7

                                          8       the Court to enter the following Stipulated Protective Order. The parties

                                          9       acknowledge that this Order does not confer blanket protections on all
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                  disclosures or responses to discovery and that the protection it affords from
                                         11
      120 Broadway, Suite 300




                                         12       public disclosure and use extends only to the limited information or items that
                                         13       are entitled to confidential treatment under the applicable legal principles.
                                         14
                                                  The parties further acknowledge, as set forth in Section XIII(C), below, that
                                         15
                                         16       this Stipulated Protective Order does not entitle them to file confidential
                                         17       information under seal; Civil Local Rule 79-5 sets forth the procedures that
                                         18
                                                  must be followed and the standards that will be applied when a party seeks
                                         19

                                         20       permission from the Court to file material under seal.
                                         21 II.   GOOD CAUSE STATEMENT
                                         22
                                                  A.    This action is likely to involve private customer information, pricing
                                         23

                                         24       lists and other valuable commercial, financial and/or proprietary information
                                         25
                                                  for which special protection from public disclosure and from use for any
                                         26
                                                  purpose other than prosecution of this action is warranted. Such confidential
                                         27

                                         28       and proprietary materials and information consist of, among other things,


                                                                                      -1-                  STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 3 of 21 Page ID #:137



                                          1        confidential business or financial information, information regarding
                                          2
                                                   confidential business practices, or other confidential commercial information
                                          3
                                          4        (including information implicating privacy rights of third parties), information

                                          5        otherwise generally unavailable to the public, or which may be privileged or
                                          6
                                                   otherwise protected from disclosure under state or federal statutes, court rules,
                                          7
                                          8        case decisions, or common law. Accordingly, to expedite the flow of

                                          9        information, to facilitate the prompt resolution of disputes over confidentiality
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                   of discovery materials, to adequately protect information the parties are
                                         11
      120 Broadway, Suite 300




                                         12        entitled to keep confidential, to ensure that the parties are permitted
                                         13        reasonable necessary uses of such material in preparation for and in the
                                         14
                                                   conduct of trial, to address their handling at the end of the litigation, and serve
                                         15
                                         16        the ends of justice, a protective order for such information is justified in this
                                         17        matter. It is the intent of the parties that information will not be designated as
                                         18
                                                   confidential for tactical reasons and that nothing be so designated without a
                                         19
                                         20        good faith belief that it has been maintained in a confidential, non-public
                                         21        manner, and there is good cause why it should not be part of the public record
                                         22
                                                   of this case.
                                         23
                                         24 III.   DEFINITIONS
                                         25        A.     Action: This pending federal law suit.
                                         26
                                                   B.     Challenging Party: A Party or Non-Party that challenges the
                                         27
                                         28        designation of information or items under this Order.


                                                                                       -2-                    STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 4 of 21 Page ID #:138



                                          1       C.     “CONFIDENTIAL” Information or Items: Information (regardless of
                                          2
                                                  how it is generated, stored or maintained) or tangible things that qualify for
                                          3
                                          4       protection under Federal Rule of Civil Procedure 26(c), and as specified

                                          5       above in the Good Cause Statement.
                                          6
                                                  D.     Counsel: Outside Counsel of Record and House Counsel (as well as
                                          7
                                          8       their support staff).

                                          9       E.     Designating Party: A Party or Non-Party that designates information or
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                  items that it produces in disclosures or in responses to discovery as
                                         11
      120 Broadway, Suite 300




                                         12       “CONFIDENTIAL.”
                                         13       F.     Disclosure or Discovery Material: All items or information, regardless
                                         14
                                                  of the medium or manner in which it is generated, stored, or maintained
                                         15
                                         16       (including, among other things, testimony, transcripts, and tangible things),
                                         17       that are produced or generated in disclosures or responses to discovery in this
                                         18
                                                  matter.
                                         19
                                         20       G.     Expert: A person with specialized knowledge or experience in a matter
                                         21       pertinent to the litigation who has been retained by a Party or its counsel to
                                         22
                                                  serve as an expert witness or as a consultant in this Action.
                                         23
                                         24       H.     House Counsel: Attorneys who are employees of a party to this Action.
                                         25       House Counsel does not include Outside Counsel of Record or any other
                                         26
                                                  outside counsel.
                                         27
                                         28


                                                                                      -3-                  STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 5 of 21 Page ID #:139



                                          1       I.    Non-Party: Any natural person, partnership, corporation, association,
                                          2
                                                  or other legal entity not named as a Party to this action.
                                          3
                                          4       J.    Outside Counsel of Record: Attorneys who are not employees of a

                                          5       party to this Action but are retained to represent or advise a party to this
                                          6
                                                  Action and have appeared in this Action on behalf of that party or are
                                          7
                                          8       affiliated with a law firm which has appeared on behalf of that party, and

                                          9       includes support staff.
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                  K.    Party: Any party to this Action, including all of its officers, directors,
                                         11
      120 Broadway, Suite 300




                                         12       employees, consultants, retained experts, and Outside Counsel of Record (and
                                         13       their support staffs).
                                         14
                                                  L.    Producing Party: A Party or Non-Party that produces Disclosure or
                                         15
                                         16       Discovery Material in this Action.
                                         17       M.    Professional Vendors: Persons or entities that provide litigation
                                         18
                                                  support services (e.g., photocopying, videotaping, translating, preparing
                                         19
                                         20       exhibits or demonstrations, and organizing, storing, or retrieving data in any
                                         21       form or medium) and their employees and subcontractors.
                                         22
                                                  N.    Protected Material: Any Disclosure or Discovery Material that is
                                         23
                                         24       designated as “CONFIDENTIAL.”
                                         25       O.    Receiving Party: A Party that receives Disclosure or Discovery
                                         26
                                                  Material from a Producing Party.
                                         27
                                         28


                                                                                       -4-                     STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 6 of 21 Page ID #:140



                                          1 IV.      SCOPE
                                          2
                                                     A.    The protections conferred by this Stipulation and Order cover not only
                                          3
                                          4          Protected Material (as defined above), but also (1) any information copied or

                                          5          extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                          6
                                                     compilations of Protected Material; and (3) any testimony, conversations, or
                                          7
                                          8          presentations by Parties or their Counsel that might reveal Protected Material.

                                          9          B.    Any use of Protected Material at trial shall be governed by the orders of
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                     the trial judge. This Order does not govern the use of Protected Material at
                                         11
      120 Broadway, Suite 300




                                         12 trial.
                                         13 V.       DURATION
                                         14
                                                     A.    Even after final disposition of this litigation, the confidentiality
                                         15
                                         16          obligations imposed by this Order shall remain in effect until a Designating
                                         17          Party agrees otherwise in writing or a court order otherwise directs. Final
                                         18
                                                     disposition shall be deemed to be the later of (1) dismissal of all claims and
                                         19
                                         20          defenses in this Action, with or without prejudice; and (2) final judgment
                                         21          herein after the completion and exhaustion of all appeals, rehearings,
                                         22
                                                     remands, trials, or reviews of this Action, including the time limits for filing
                                         23
                                         24          any motions or applications for extension of time pursuant to applicable law.
                                         25 VI.      DESIGNATING PROTECTED MATERIAL
                                         26
                                                     A.    Exercise of Restraint and Care in Designating Material for Protection
                                         27
                                         28                1.     Each Party or Non-Party that designates information or items for


                                                                                         -5-                   STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 7 of 21 Page ID #:141



                                          1             protection under this Order must take care to limit any such designation
                                          2
                                                        to specific material that qualifies under the appropriate standards. The
                                          3
                                          4             Designating Party must designate for protection only those parts of

                                          5             material, documents, items, or oral or written communications that
                                          6
                                                        qualify so that other portions of the material, documents, items, or
                                          7
                                          8             communications for which protection is not warranted are not swept

                                          9             unjustifiably within the ambit of this Order.
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                        2.    Mass, indiscriminate, or routinized designations are prohibited.
                                         11
      120 Broadway, Suite 300




                                         12             Designations that are shown to be clearly unjustified or that have been
                                         13             made for an improper purpose (e.g., to unnecessarily encumber the case
                                         14
                                                        development process or to impose unnecessary expenses and burdens
                                         15
                                         16             on other parties) may expose the Designating Party to sanctions.
                                         17             3.    If it comes to a Designating Party’s attention that information or
                                         18
                                                        items that it designated for protection do not qualify for protection, that
                                         19
                                         20             Designating Party must promptly notify all other Parties that it is
                                         21             withdrawing the inapplicable designation.
                                         22
                                                  B.    Manner and Timing of Designations
                                         23
                                         24             1.    Except as otherwise provided in this Order (see, e.g., Section
                                         25             B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
                                         26
                                                        Discovery Material that qualifies for protection under this Order must
                                         27
                                         28             be clearly so designated before the material is disclosed or produced.


                                                                                     -6-                   STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 8 of 21 Page ID #:142



                                          1             2.    Designation in conformity with this Order requires the following:
                                          2
                                                              a.    For information in documentary form (e.g., paper or
                                          3
                                          4                   electronic documents, but excluding transcripts of depositions or

                                          5                   other pretrial or trial proceedings), that the Producing Party affix
                                          6
                                                              at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                          7
                                          8                   “CONFIDENTIAL legend”), to each page that contains

                                          9                   protected material. If only a portion or portions of the material
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                              on a page qualifies for protection, the Producing Party also must
                                         11
      120 Broadway, Suite 300




                                         12                   clearly identify the protected portion(s) (e.g., by making
                                         13                   appropriate markings in the margins).
                                         14
                                                              b.    A Party or Non-Party that makes original documents
                                         15
                                         16                   available for inspection need not designate them for protection
                                         17                   until after the inspecting Party has indicated which documents it
                                         18
                                                              would like copied and produced. During the inspection and
                                         19
                                         20                   before the designation, all of the material made available for
                                         21                   inspection shall be deemed “CONFIDENTIAL.” After the
                                         22
                                                              inspecting Party has identified the documents it wants copied and
                                         23
                                         24                   produced, the Producing Party must determine which documents,
                                         25                   or portions thereof, qualify for protection under this Order.
                                         26
                                                              Then, before producing the specified documents, the Producing
                                         27
                                         28                   Party must affix the “CONFIDENTIAL legend” to each page


                                                                                     -7-                  STIPULATED PROTECTIVE ORDER
                                      Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 9 of 21 Page ID #:143



                                          1                   that contains Protected Material. If only a portion or portions of
                                          2
                                                              the material on a page qualifies for protection, the Producing
                                          3
                                          4                   Party also must clearly identify the protected portion(s) (e.g., by

                                          5                   making appropriate markings in the margins).
                                          6
                                                              c.     For testimony given in depositions, that the Designating
                                          7
                                          8                   Party identify the Disclosure or Discovery Material on the

                                          9                   record, before the close of the deposition all protected testimony.
Santa Monica, California 90401-2386




                                         10
  Bryan Cave Leighton Paisner LLP




                                                              d.     For information produced in form other than document
                                         11
      120 Broadway, Suite 300




                                         12                   and for any other tangible items, that the Producing Party affix in
                                         13                   a prominent place on the exterior of the container or containers
                                         14
                                                              in which the information is stored the legend
                                         15
                                         16                   “CONFIDENTIAL.” If only a portion or portions of the
                                         17                   information warrants protection, the Producing Party, to the
                                         18
                                                              extent practicable, shall identify the protected portion(s).
                                         19
                                         20       C.    Inadvertent Failure to Designate
                                         21             1.    If timely corrected, an inadvertent failure to designate qualified
                                         22
                                                        information or items does not, standing alone, waive the Designating
                                         23
                                         24             Party’s right to secure protection under this Order for such material.
                                         25             Upon timely correction of a designation, the Receiving Party must
                                         26
                                                        make reasonable efforts to assure that the material is treated in
                                         27
                                         28             accordance with the provisions of this Order.


                                                                                     -8-                   STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 10 of 21 Page ID #:144



                                       1 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                       2
                                               A.    Timing of Challenges
                                       3
                                       4             1.     Any party or Non-Party may challenge a designation of

                                       5             confidentiality at any time that is consistent with the Court’s
                                       6
                                                     Scheduling Order.
                                       7
                                       8       B.    Meet and Confer

                                       9             1.     The Challenging Party shall initiate the dispute resolution
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                                     process under Local Rule 37.1 et seq.
                                      11
      120 Broadway, Suite 300




                                      12       C.    The burden of persuasion in any such challenge proceeding shall be on
                                      13       the Designating Party. Frivolous challenges, and those made for an improper
                                      14
                                               purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                      15
                                      16       parties) may expose the Challenging Party to sanctions. Unless the
                                      17       Designating Party has waived or withdrawn the confidentiality designation,
                                      18
                                               all parties shall continue to afford the material in question the level of
                                      19
                                      20       protection to which it is entitled under the Producing Party’s designation until
                                      21       the Court rules on the challenge.
                                      22
                                           VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                      23
                                      24       A.    Basic Principles
                                      25             1.     A Receiving Party may use Protected Material that is disclosed
                                      26
                                                     or produced by another Party or by a Non-Party in connection with this
                                      27
                                      28             Action only for prosecuting, defending, or attempting to settle this


                                                                                   -9-                   STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 11 of 21 Page ID #:145



                                       1         Action. Such Protected Material may be disclosed only to the
                                       2
                                                 categories of persons and under the conditions described in this Order.
                                       3
                                       4         When the Action has been terminated, a Receiving Party must comply

                                       5         with the provisions of Section XIV below.
                                       6
                                                 2.    Protected Material must be stored and maintained by a Receiving
                                       7
                                       8         Party at a location and in a secure manner that ensures that access is

                                       9         limited to the persons authorized under this Order.
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                           B.    Disclosure of “CONFIDENTIAL” Information or Items
                                      11
      120 Broadway, Suite 300




                                      12         1.    Unless otherwise ordered by the Court or permitted in writing by
                                      13         the Designating Party, a Receiving Party may disclose any information
                                      14
                                                 or item designated “CONFIDENTIAL” only to:
                                      15
                                      16               a.     The Receiving Party’s Outside Counsel of Record in this
                                      17               Action, as well as employees of said Outside Counsel of Record
                                      18
                                                       to whom it is reasonably necessary to disclose the information
                                      19
                                      20               for this Action;
                                      21               b.     The officers, directors, and employees (including House
                                      22
                                                       Counsel) of the Receiving Party to whom disclosure is
                                      23
                                      24               reasonably necessary for this Action;
                                      25               c.     Experts (as defined in this Order) of the Receiving Party to
                                      26
                                                       whom disclosure is reasonably necessary for this Action and who
                                      27
                                      28               have signed the “Acknowledgment and Agreement to Be Bound”


                                                                             -10-                  STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 12 of 21 Page ID #:146



                                       1              (Exhibit A);
                                       2
                                                      d.    The Court and its personnel;
                                       3
                                       4              e.    Court reporters and their staff;

                                       5              f.    Professional jury or trial consultants, mock jurors, and
                                       6
                                                      Professional Vendors to whom disclosure is reasonably
                                       7
                                       8              necessary or this Action and who have signed the

                                       9              “Acknowledgment and Agreement to be Bound” attached as
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                                      Exhibit A hereto;
                                      11
      120 Broadway, Suite 300




                                      12              g.    The author or recipient of a document containing the
                                      13              information or a custodian or other person who otherwise
                                      14
                                                      possessed or knew the information;
                                      15
                                      16              h.    During their depositions, witnesses, and attorneys for
                                      17              witnesses, in the Action to whom disclosure is reasonably
                                      18
                                                      necessary provided: (i) the deposing party requests that the
                                      19
                                      20              witness sign the “Acknowledgment and Agreement to Be
                                      21              Bound;” and (ii) they will not be permitted to keep any
                                      22
                                                      confidential information unless they sign the “Acknowledgment
                                      23
                                      24              and Agreement to Be Bound,” unless otherwise agreed by the
                                      25              Designating Party or ordered by the Court. Pages of transcribed
                                      26
                                                      deposition testimony or exhibits to depositions that reveal
                                      27
                                      28              Protected Material may be separately bound by the court reporter


                                                                           -11-                  STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 13 of 21 Page ID #:147



                                       1                   and may not be disclosed to anyone except as permitted under
                                       2
                                                           this Stipulated Protective Order; and
                                       3
                                       4                   i.     Any mediator or settlement officer, and their supporting

                                       5                   personnel, mutually agreed upon by any of the parties engaged in
                                       6
                                                           settlement discussions.
                                       7
                                       8 IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED

                                       9       PRODUCED IN OTHER LITIGATION
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                               A.    If a Party is served with a subpoena or a court order issued in other
                                      11
      120 Broadway, Suite 300




                                      12       litigation that compels disclosure of any information or items designated in
                                      13       this Action as “CONFIDENTIAL,” that Party must:
                                      14
                                                     1.    Promptly notify in writing the Designating Party. Such
                                      15
                                      16             notification shall include a copy of the subpoena or court order;
                                      17             2.    Promptly notify in writing the party who caused the subpoena or
                                      18
                                                     order to issue in the other litigation that some or all of the material
                                      19
                                      20             covered by the subpoena or order is subject to this Protective Order.
                                      21             Such notification shall include a copy of this Stipulated Protective
                                      22
                                                     Order; and
                                      23
                                      24             3.    Cooperate with respect to all reasonable procedures sought to be
                                      25             pursued by the Designating Party whose Protected Material may be
                                      26
                                                     affected.
                                      27
                                      28


                                                                                  -12-                   STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 14 of 21 Page ID #:148



                                       1      B.    If the Designating Party timely seeks a protective order, the Party
                                       2
                                              served with the subpoena or court order shall not produce any information
                                       3
                                       4      designated in this action as “CONFIDENTIAL” before a determination by the

                                       5      Court from which the subpoena or order issued, unless the Party has obtained
                                       6
                                              the Designating Party’s permission. The Designating Party shall bear the
                                       7
                                       8      burden and expense of seeking protection in that court of its confidential

                                       9      material and nothing in these provisions should be construed as authorizing or
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                              encouraging a Receiving Party in this Action to disobey a lawful directive
                                      11
      120 Broadway, Suite 300




                                      12      from another court.
                                      13 X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                      14
                                              PRODUCED IN THIS LITIGATION
                                      15
                                      16      A.    The terms of this Order are applicable to information produced by a
                                      17      Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                      18
                                              information produced by Non-Parties in connection with this litigation is
                                      19
                                      20      protected by the remedies and relief provided by this Order. Nothing in these
                                      21      provisions should be construed as prohibiting a Non-Party from seeking
                                      22
                                              additional protections.
                                      23
                                      24      B.    In the event that a Party is required, by a valid discovery request, to
                                      25      produce a Non-Party’s confidential information in its possession, and the
                                      26
                                              Party is subject to an agreement with the Non-Party not to produce the Non-
                                      27
                                      28      Party’s confidential information, then the Party shall:


                                                                                 -13-                   STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 15 of 21 Page ID #:149



                                       1             1.     Promptly notify in writing the Requesting Party and the Non-
                                       2
                                                     Party that some or all of the information requested is subject to a
                                       3
                                       4             confidentiality agreement with a Non-Party;

                                       5             2.     Promptly provide the Non-Party with a copy of the Stipulated
                                       6
                                                     Protective Order in this Action, the relevant discovery request(s), and a
                                       7
                                       8             reasonably specific description of the information requested; and

                                       9             3.     Make the information requested available for inspection by the
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                                     Non-Party, if requested.
                                      11
      120 Broadway, Suite 300




                                      12       C.    If the Non-Party fails to seek a protective order from this court within
                                      13       14 days of receiving the notice and accompanying information, the Receiving
                                      14
                                               Party may produce the Non-Party’s confidential information responsive to the
                                      15
                                      16       discovery request. If the Non-Party timely seeks a protective order, the
                                      17       Receiving Party shall not produce any information in its possession or control
                                      18
                                               that is subject to the confidentiality agreement with the Non-Party before a
                                      19
                                      20       determination by the court. Absent a court order to the contrary, the Non-
                                      21       Party shall bear the burden and expense of seeking protection in this court of
                                      22
                                               its Protected Material.
                                      23
                                      24 XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      25       A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
                                      26
                                               disclosed Protected Material to any person or in any circumstance not
                                      27
                                      28       authorized under this Stipulated Protective Order, the Receiving Party must


                                                                                 -14-                  STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 16 of 21 Page ID #:150



                                       1       immediately (1) notify in writing the Designating Party of the unauthorized
                                       2
                                               disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                       3
                                       4       Protected Material, (3) inform the person or persons to whom unauthorized

                                       5       disclosures were made of all the terms of this Order, and (4) request such
                                       6
                                               person or persons to execute the “Acknowledgment and Agreement to be
                                       7
                                       8       Bound” that is attached hereto as Exhibit A.

                                       9 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                              PROTECTED MATERIAL
                                      11
      120 Broadway, Suite 300




                                      12      A.  When a Producing Party gives notice to Receiving Parties that certain
                                      13       inadvertently produced material is subject to a claim of privilege or other
                                      14
                                               protection, the obligations of the Receiving Parties are those set forth in
                                      15
                                      16       Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
                                      17       to modify whatever procedure may be established in an e-discovery order that
                                      18
                                               provides for production without prior privilege review. Pursuant to Federal
                                      19
                                      20       Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
                                      21       the effect of disclosure of a communication or information covered by the
                                      22
                                               attorney-client privilege or work product protection, the parties may
                                      23
                                      24       incorporate their agreement in the Stipulated Protective Order submitted to
                                      25       the Court.
                                      26
                                      27
                                      28


                                                                                   -15-                   STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 17 of 21 Page ID #:151



                                       1 XIII. MISCELLANEOUS
                                       2
                                               A.   Right to Further Relief
                                       3
                                       4            1.    Nothing in this Order abridges the right of any person to seek its

                                       5            modification by the Court in the future.
                                       6
                                               B.   Right to Assert Other Objections
                                       7
                                       8            1.    By stipulating to the entry of this Protective Order, no Party

                                       9            waives any right it otherwise would have to object to disclosing or
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                                    producing any information or item on any ground not addressed in this
                                      11
      120 Broadway, Suite 300




                                      12            Stipulated Protective Order. Similarly, no Party waives any right to
                                      13            object on any ground to use in evidence of any of the material covered
                                      14
                                                    by this Protective Order.
                                      15
                                      16       C.   Filing Protected Material
                                      17            1.    A Party that seeks to file under seal any Protected Material must
                                      18
                                                    comply with Civil Local Rule 79-5. Protected Material may only be
                                      19
                                      20            filed under seal pursuant to a court order authorizing the sealing of the
                                      21            specific Protected Material at issue. If a Party's request to file
                                      22
                                                    Protected Material under seal is denied by the Court, then the
                                      23
                                      24            Receiving Party may file the information in the public record unless
                                      25            otherwise instructed by the Court.
                                      26
                                           XIV. FINAL DISPOSITION
                                      27
                                      28       A.   After the final disposition of this Action, as defined in Section V,


                                                                                 -16-                   STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 18 of 21 Page ID #:152



                                       1         within sixty (60) days of a written request by the Designating Party, each
                                       2
                                                 Receiving Party must return all Protected Material to the Producing Party or
                                       3
                                       4         destroy such material. As used in this subdivision, “all Protected Material”

                                       5         includes all copies, abstracts, compilations, summaries, and any other format
                                       6
                                                 reproducing or capturing any of the Protected Material. Whether the
                                       7
                                       8         Protected Material is returned or destroyed, the Receiving Party must submit

                                       9         a written certification to the Producing Party (and, if not the same person or
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                                 entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                      11
      120 Broadway, Suite 300




                                      12         category, where appropriate) all the Protected Material that was returned or
                                      13         destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                      14
                                                 abstracts, compilations, summaries or any other format reproducing or
                                      15
                                      16         capturing any of the Protected Material. Notwithstanding this provision,
                                      17         Counsel are entitled to retain an archival copy of all pleadings, motion papers,
                                      18
                                                 trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                      19
                                      20         deposition and trial exhibits, expert reports, attorney work product, and
                                      21         consultant and expert work product, even if such materials contain Protected
                                      22
                                                 Material. Any such archival copies that contain or constitute Protected
                                      23
                                      24         Material remain subject to this Protective Order as set forth in Section V.
                                      25 / / /
                                      26
                                         ///
                                      27
                                      28 / / /


                                                                                    -17-                  STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 19 of 21 Page ID #:153



                                       1        B.     Any violation of this Order may be punished by any and all appropriate
                                       2
                                                measures including, without limitation, contempt proceedings and/or
                                       3
                                       4        monetary sanctions.

                                       5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                       6 Dated: October 13, 2020 Respectfully submitted,
                                       7                                   SHEPPARD, MULLIN, RICHTER &
                                                                           HAMPTON LLP
                                       8
                                       9                                   By:           /s/ Aaron J. Malo
                                                                                        Aaron J. Malo
Santa Monica, California 90401-2386




                                      10                                          Attorney for Defendant and Counterclaimant
  Bryan Cave Leighton Paisner LLP




                                                                                  Pacific Premier Bank
                                      11
      120 Broadway, Suite 300




                                      12        Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer, Jed P. White, attests that all
                                      13 other signatories listed, and on whose behalf the filing is submitted, concur in the
                                      14 filing’s content and have authorized the filing.
                                      15 Dated: October 13, 2020           Respectfully submitted,
                                      16                                   BRYAN CAVE LEIGHTON PAISNER LLP
                                      17
                                                                           By:           /s/ Jed P. White
                                      18                                                Jed P. White
                                                                                  Attorneys for Plaintiff/Counter-defendant
                                      19                                          Harland Clarke Corp.
                                      20
                                      21 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                      22
                                      23 Dated:      October 15, 2020                /s/ Autumn D. Spaeth
                                                                                  HONORABLE AUTUMN D. SPAETH
                                      24                                          United States Magistrate Judge
                                      25
                                      26
                                      27
                                      28


                                                                                    -18-                   STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 20 of 21 Page ID #:154



                                       1                              EXHIBIT A
                                       2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                       3
                                       4          I,                               [print or type full name], of

                                       5                 [print or type full address], declare under penalty of perjury that I have
                                       6
                                           read in its entirety and understand the Stipulated Protective Order that was issue by
                                       7
                                       8 the United States District Court for the Central District of California on
                                       9 __________[DATE] in the case of Harland Clarke Corp. v. Pacific Premier Bank,
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                         case no. SA CV 20-01175-DOC(ADSx). I agree to comply with and to be bound by
                                      11
      120 Broadway, Suite 300




                                      12 all the terms of this Stipulated Protective Order and I understand and acknowledge
                                      13 that failure to so comply could expose me to sanctions and punishment in the nature
                                      14
                                         of contempt. I solemnly promise that I will not disclose in any manner any
                                      15
                                      16 information or item that is subject to this Stipulated Protective Order to any person
                                      17 or entity except in strict compliance with the provisions of this Order.
                                      18
                                                I further agree to submit to the jurisdiction of the United States District Court
                                      19
                                      20 for the Central District of California for the purpose of enforcing the terms of this
                                      21 Stipulated Protective Order, even if such enforcement proceedings occur after
                                      22
                                         termination of this action. I hereby appoint                          [print or type
                                      23
                                      24 full name] of                                      [print or type full address and
                                      25 telephone number] as my California agent for service of process in connection with
                                      26
                                         this action or any proceedings related to enforcement of this Stipulated Protective
                                      27
                                      28 Order.


                                                                                     -19-                    STIPULATED PROTECTIVE ORDER
                              Case 8:20-cv-01175-DOC-ADS Document 22 Filed 10/15/20 Page 21 of 21 Page ID #:155



                                       1 Date:
                                       2
                                           City and State where sworn and signed:
                                       3
                                       4 Printed Name:
                                       5 Signature:
                                       6
                                       7
                                       8
                                       9
Santa Monica, California 90401-2386




                                      10
  Bryan Cave Leighton Paisner LLP




                                      11
      120 Broadway, Suite 300




                                      12
                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                                                                    -20-     STIPULATED PROTECTIVE ORDER
